Exhibit 10.7(a5)
[October 16, 2007 Form of Change in Control
Severance Agreement Offered to Executive Officers]
_______________________________
[logo.gif]


«Date»


«Name»
«Company_Business_Line»
«Address»




Dear «Name»:


First Horizon National Corporation, a Tennessee corporation (including any
successor thereto, the "Company"), considers the establishment and maintenance
of a sound and vital management to be essential to protecting and enhancing the
best interests of the Company and its shareholders.  In this connection, the
Company recognizes that, as is the case with many publicly held corporations,
the possibility of a change in control may arise and that such possibility, and
the uncertainty and questions which it may raise among management, may result in
the departure or distraction of management personnel to the detriment of the
Company and its shareholders.  Accordingly, the Board of Directors of the
Company (the "Board") has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management to their assigned duties without distraction in
circumstances arising from the possibility of a change in control of the
Company.  In particular, the Board believes it important, should the Company or
its shareholders receive a proposal for transfer of control of the Company, that
you be able, if requested, to assess and advise the Board whether such proposal
would be in the best interests of the Company and its shareholders and to take
such other action regarding such proposal as the Board might determine to be
appropriate, without being influenced by the uncertainties of your own
situation.


In order to induce you to remain in the employ of the Company, this letter
agreement, which has been approved by the Board, sets forth certain benefits
which the Company agrees will be provided to you in the event of a "change in
control" of the Company under the circumstances described below.


1.  Agreement to Provide Services; Right to Terminate.


(i)  Except as otherwise provided in paragraph (ii) below, the Company or you
may terminate your employment at any time, subject to the Company's providing
the benefits hereinafter specified in accordance with the terms hereof.

1

--------------------------------------------------------------------------------




(ii)  In the event a tender offer or exchange offer is made by a Person (as
hereinafter defined) for more than 20 percent (20%) of the combined voting power
of the Company's outstanding securities ordinarily having the right to vote at
elections of directors, including shares of the common capital stock of First
Horizon National Corporation, par value $0.625 per share (the "Company Voting
Securities"), you agree that you will not leave the employ of the Company (other
than as a result of Disability, Retirement, or upon an event which would
constitute Good Reason if such event occurred after a change in control of the
Company, as such terms are hereinafter defined) and will render the services
contemplated in the recitals to this Agreement until such tender offer or
exchange offer has been abandoned or terminated or a change in control of the
Company, as defined in Section 3 hereof, has occurred; provided, however, that
such obligation shall not extend for a period exceeding one hundred and eighty
(180) days from the initial event resulting in the obligation under this
paragraph (ii). For purposes of this Agreement, the term "Person" shall mean and
include any individual, corporation, partnership, group, association or other
"person", as such term is defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act") and as used in Section 13(d) or
Section 14(d) of the Exchange Act, other than the Company, an entity in which
the Company directly or indirectly beneficially owns more than 50% of the voting
securities or interests (a "Subsidiary"), or any employee stock ownership or
other employee benefit plan or trust sponsored by the Company or a Subsidiary.


2.  Term of Agreement.  This Agreement shall commence on the date hereof and
shall continue in effect until you or the Company shall have given three (3)
years prior written notice of termination of this Agreement; provided, that,
notwithstanding the delivery of any such notice, this Agreement shall continue
in effect for a period of thirty-six (36) months after a change in control of
the Company, as defined in Section 3 hereof, if such change in control shall
have occurred during the term of this Agreement.  Notwithstanding anything in
this Section 2 to the contrary, this Agreement shall terminate if you or the
Company terminate your employment prior to a change in control of the Company,
unless you reasonably demonstrate that such termination of employment was at the
request of a third party who has taken steps reasonably calculated to effect a
change in control or otherwise arose in connection with or in anticipation of a
change in control, in which case your employment shall for all purposes of this
Agreement be deemed to have been terminated by you for Good Reason immediately
following a change in control of the Company.


3.  Change in Control.  For purposes of this Agreement, a "change in control"
means the occurrence of any one of the following events:


(i)  individuals who, on January 21, 1997, constitute the Board (the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 21, 1997,
whose election or nomination for election was approved by a vote of at least
three-fourths (3/4) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual elected or nominated as a director of the Company initially as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

2

--------------------------------------------------------------------------------



(ii)  any Person is or becomes a "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company Voting
Securities; provided, however, that the event described in this paragraph (ii)
shall not be deemed to be a change in control by virtue of any of the following
acquisitions: (A) by any underwriter temporarily holding securities pursuant to
an offering of such securities, or (B) pursuant to a Non-Qualifying Transaction
(as defined in paragraph (iii));


(iii)  the consummation of a merger, consolidation, share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company's stockholders, whether for such
transaction or the issuance of securities in the transaction (a "Business
Combination"), unless immediately following such Business Combination:  (A) more
than 60% of the total voting power of (x) the corporation resulting from such
Business Combination (the "Surviving Corporation"), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the "Parent Corporation"), is represented by Company Voting
Securities that were outstanding immediately prior to the consummation of such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation), is or
becomes the beneficial owner, directly or indirectly, of 20% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least two-thirds (2/3) of the members of the
board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) were Incumbent Directors at the time of
the Board's approval of the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
"Non-Qualifying Transaction"); or


(iv)  the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company's assets.


Notwithstanding the foregoing, a change in control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a change in control of the Company
shall then occur.

3

--------------------------------------------------------------------------------



4.  Termination Following Change in Control.  If any of the events described in
Section 3 hereof constituting a change in control of the Company shall have
occurred, you shall be entitled to the benefits provided in Section 5 upon your
termination of employment within thirty-six (36) months following such change in
control; provided, however, that you shall be entitled to the benefits provided
in Section 5(ix) whether or not your employment has been terminated.  For
purposes of this Agreement, "Disability," "Retirement," "Cause" and "Good
Reason" have the meanings set forth below in this Section 4.


(i)  Disability.  Termination by the Company of your employment based on
"Disability" shall mean termination because of your "disability" under the
Company's Long Term Disability Plan, or any successor or substitute plan or
plans of the Company, in effect immediately prior to the change in control of
the Company.


(ii)  Retirement.  Termination by you or by the Company of your employment based
on "Retirement" shall mean termination as a result of your mandatory retirement
in accordance with the Company's retirement policy generally applicable to
similarly situated officers, as in effect immediately prior to the change in
control of the Company, or in accordance with any retirement arrangement
established with your written consent.


(iii)  Cause.  Termination by the Company of your employment for "Cause" shall
mean termination upon (a) the willful and continued failure by you to perform
substantially your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to you by the Chairman
of the Board, Chief Executive Officer or President of the Company which
specifically identifies the manner in which such person believes that you have
not substantially performed your duties or have failed to follow the policies
and procedures of the Company, which failure to perform causes material and
demonstrable economic harm to the Company or its Affiliates, (b) the willful
engaging by you in illegal conduct which is materially and demonstrably
injurious to the Company, (c) the conviction of, or a plea of guilty or
nolocontendere to, a felony, (d) the failure by you to cooperate with all
government authorities on matters pertaining to any investigation, litigation or
administrative proceeding concerning the Company, (e) the willful and material
breach by you of Section 6 of this Agreement or the Company’s written code of
business conduct and ethics (however, to the extent the breach is curable, the
Company must give you notice and a reasonable opportunity to cure), (f) your
becoming subject to the prohibitions of Section 19(a)(1) of the Federal Deposit
Insurance Act or Section 21C(f) of the Exchange Act or (g) the failure by you to
comply with the terms of this Agreement, including but not limited to Section
6.  For purposes of this paragraph (iii), no act, or failure to act, on your
part shall be considered "willful" unless done, or omitted to be done, by you in
bad faith and without reasonable belief that your action or omission was in, or
not opposed to, the best interests of the Company or its Affiliates.  Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company or upon
the instructions of the Chief Executive Officer or other senior executive
officer of the Company shall be conclusively presumed to be done, or omitted to
be done, by you in good faith and in the best interests of the Company and its
Affiliates.  For purposes of this Agreement, "Affiliate" means any person
directly or indirectly controlling, controlled by, or under common control with
the Company.  It is also expressly understood that your attention to matters or
your engagement in activities not directly related to


4

--------------------------------------------------------------------------------


the business of the Company shall not provide a basis for termination for Cause
so long as the Board has approved your engagement in such activities prior to or
following a change in control.  Notwithstanding the foregoing, in the case of
clause (a), (b), (d), (e) or (g) of this paragraph (iii), you shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-fourths (3/4) of the entire membership of the Board
(excluding you if you are a Board member) at a meeting of the Board called and
held for such purpose (after reasonable notice to you and an opportunity for
you, together with your counsel, to be heard before the Board), finding that in
the good faith opinion of the Board you were guilty of the conduct set forth
above in such clause of this paragraph (iii) and specifying the particulars
thereof in detail.  The Company must notify you of any event constituting Cause
within ninety (90) days following the Company's knowledge of its existence or
such event shall not constitute Cause under this Agreement.  The Company may
place you on paid leave for up to 30 consecutive days while it is determining
whether there is a basis to terminate your employment for Cause.  This leave
will not constitute Good Reason.


(iv)  Good Reason.  Termination of your employment by you for "Good Reason"
shall mean termination based upon the occurrence after a change in control of
the Company of any of the following events, without your written consent
specifically acknowledging that any such event shall not give rise to Good
Reason under this Agreement:


(A)  a material adverse change in your authority, duties or responsibilities
with the Company as in effect immediately prior to the change in control,
including, without limitation, the assignment to you of any duties or
responsibilities which are inconsistent with such status, title(s), or
position(s) as in effect immediately prior to the change in control, or any
removal of you from, or any failure to reappoint or reelect you to, such
position(s) (except in connection with the termination of your employment for
Cause, Disability or Retirement or as a result of your death or by you other
than for Good Reason);


(B)  a material reduction by the Company in your aggregate base salary or annual
target bonus opportunity (including any material adverse change in the formula
for such annual bonus target) as in effect immediately prior to the change in
control or as the same may be increased from time to time thereafter;


(C)  the failure by the Company to provide you with Plans that provide you with
equivalent benefits in the aggregate to the Plans as in effect immediately prior
to the change in control (at substantially equivalent cost with respect to
welfare benefit plans), in each case which would materially adversely affect
you;


(D)  the Company's requiring you to be based at an office that is greater than
25 miles from where your office is located immediately prior to the change in
control;


(E)  the failure by the Company to obtain from any Successor (as hereinafter
defined) the assent to this Agreement contemplated by Section 7 hereof; or

5

--------------------------------------------------------------------------------



(F)  any purported termination by the Company of your employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
paragraph (v) below (and, if applicable, paragraph (iii) above); and for
purposes of this Agreement, no such purported termination shall be effective.


An isolated and inadvertent action taken in good faith and which is remedied by
the Company within thirty (30) days after receipt of written notice thereof
given by you describing in reasonable detail the Good Reason event that has
occurred (which notice in any event must be provided within ninety (90) days of
you obtaining knowledge of such event) shall not constitute Good Reason.  For
purposes of this Agreement, "Plan" shall mean any compensation plan such as an
incentive, stock option, restricted stock, pension restoration or deferred
compensation plan or any employee benefit plan such as a thrift, pension, profit
sharing, medical, disability, accident, life insurance plan or a relocation plan
or policy or any other plan, program or policy of the Company intended to
benefit employees, including, without limitation, any Plans established after
the date hereof.


(v)  Notice of Termination.  Any purported termination by the Company or by you
following a change in control shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
"Notice of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.


(vi)  Date of Termination.  "Date of Termination" means (A) the effective date
on which your employment by the Company terminates as specified in a prior
written notice by the Company or you, as the case may be, to the other,
delivered pursuant to Section 11 or (B) if your employment by the Company
terminates by reason of death, the date of your death.  In the case of
termination by the Company of your employment for Cause, if you have not
previously expressly agreed in writing to the termination, then within thirty
(30) days after receipt by you of the Notice of Termination with respect
thereto, you may notify the Company that a dispute exists concerning the
termination, in which event the Date of Termination shall be the date set by
mutual written agreement of the parties.  During the pendency of any such
dispute, the Company will continue to pay you your full compensation in effect
just prior to the time the Notice of Termination is given and until the dispute
is resolved.


5.  
Compensation Upon Termination or During Disability; Other Agreements.



(i)  In the event that during the thirty-six (36) month period following a
change in control of the Company you fail to perform your duties as a result of
incapacity due to physical or mental illness, you shall continue to receive your
base salary at the rate then in effect and any benefits or awards under any
Plans shall continue to accrue during such period, to the extent not
inconsistent with such Plans, until your employment is terminated pursuant to
and in accordance with paragraphs 4(i) and 4(vi) hereof.  Thereafter, if your
employment is terminated for Disability within thirty-six (36) months after a
change in control of the Company, your benefits shall be determined in
accordance with the Plans, and you shall receive benefits under the Company's
disability policies at the greater of the rate immediately prior to the change
in control or your Date of Termination.

6

--------------------------------------------------------------------------------



(ii)  If, within thirty-six (36) months after a change in control of the
Company, your employment by the Company shall be terminated by the Company for
Cause or by you (other than for Good Reason or Retirement), the Company shall
pay you your base salary (subject to any deferral elections) through the Date of
Termination at the rate in effect just prior to the time a Notice of Termination
is given plus any bonus amounts which have become earned or payable, but which
have not yet been paid to you.  Thereupon the Company shall have no further
obligations to you under this Agreement.  Following your termination of
employment, your accrued benefits under the Company's Plans shall be paid
pursuant to the terms of such Plans.


(iii)  If, within thirty-six (36) months after a change in control of the
Company, your employment by the Company shall be terminated on account of
Disability, death or Retirement, the Company shall pay you your base salary
(subject to any deferral elections) through the Date of Termination at the rate
in effect just prior to the time a Notice of Termination is given plus any bonus
amounts which have become earned or payable, but which have not yet been paid to
you, and a portion of your annual bonus for the fiscal year in which your Date
of Termination occurs in an amount at least equal to (A) the product of (1) your
bonus amount (as defined below), and (2) a fraction, the numerator of which is
the number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination, and the denominator of which is three hundred
sixty-five (365), reduced by (B) any amounts paid from the Company's annual
incentive plan for the fiscal year in which your Date of Termination
occurs.  Thereupon, the Company shall have no further obligations to you under
this Agreement.  Following your termination of employment, your accrued benefits
under the Company's Plans shall be paid pursuant to the terms of such Plans;
provided, however, that in the event of termination of employment on account of
your death within thirty-six (36) months after a change in control of the
Company, life insurance benefits paid pursuant to the Company's welfare benefit
plans shall be based on the terms of such plans in effect on the date of death,
or if more favorable to you, the terms of such plans in effect immediately prior
to the change in control.


 (iv)  If, within thirty-six (36) months after a change in control of the
Company, your employment by the Company shall be terminated (a) by the Company
other than for Cause, Disability or Retirement or (b) by you for Good Reason,
then the Company shall pay to you, no later than the sixtieth day following the
Date of Termination, without regard to any contrary provisions of any Plan, a
lump sum cash amount equal to the sum of the following amounts:


(A)  your base salary (subject to any deferral elections) through the Date of
Termination at the rate in effect just prior to the time a Notice of Termination
is given (not taking into account any reductions constituting Good Reason) plus
any bonus amounts which have become earned or payable, but which have not yet
been paid to you, plus the value of your accrued but unused vacation days;


(B)  a portion of your annual bonus for the fiscal year in which your Date of
Termination occurs in an amount at least equal to (1) the product of (x) your
bonus amount (as defined below), and (y) a fraction, the numerator of which is
the number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination, and the denominator of which is three hundred
sixty-five (365), reduced by (2) any amounts paid from the Company's annual
incentive plan for the fiscal year in which your Date of Termination occurs; and

7

--------------------------------------------------------------------------------



(C)  an amount equal to three (3) times the sum of (1) your highest annual rate
of base salary from the Company (or if applicable any Subsidiary or Parent (as
defined in Section 16)) during the 12-month period immediately prior to your
Date of Termination, and (2) your bonus amount.


For purposes of this Agreement, the term "base salary" shall include any amounts
deducted with respect to you or for your account pursuant to Sections 125 and
401(k) of the Internal Revenue Code of 1986, as amended, (the "Code") or any
other deferred compensation plan or program.  For purposes of this Agreement,
the term "bonus amount" means the average of the annual bonuses received under
the Management Incentive Plan, as amended, or any successor or substitute plan
(“MIP”) for the five full fiscal years immediately prior to your Date of
Termination after excluding the highest and lowest of such full-year annual
bonuses; provided, however, that, (1) if you have received at least three but
fewer than five full-year bonuses under the MIP, the term “bonus amount” will be
the average of your three most recent full-year annual bonuses that you received
under the MIP without giving effect to the preceding exclusions, (2) if you have
received fewer than three full-year bonuses under the MIP, the term “bonus
amount” will be the average of  any full-year annual bonuses you received under
the MIP and, for this purpose only, 100% of your target bonus under the MIP in
effect immediately prior to your Date of Termination will be treated as having
been received by you in addition to any actual full-year bonuses, and (3) if any
full-year bonus referred to above was determined using a formula based on a
percentage of your business unit pre-tax income or other similar measure of
business unit operating results, such bonus for purposes of this calculation
shall not exceed the greater of 100% of your annual base salary in effect
immediately prior to your Date of Termination or 100% of your annual base salary
in effect immediately prior to the change in control.


(v)  If, within thirty-six (36) months after a change in control of the Company,
your employment by the Company shall be terminated (a) by the Company other than
for Cause, Disability or Retirement or (b) by you for Good Reason, then the
Company shall maintain in full force and effect, for the continued benefit of
you and your spouse and dependents for a period terminating on the earliest of
(a) eighteen (18) months the Date of Termination, (b) the commencement date of
equivalent benefits from a new employer or (c) your normal retirement date under
the terms of the First Horizon National Corporation Pension Plan, as amended (or
any successor or substitute plan or plans of the Company), the medical, dental
and life insurance benefits provided to you and your spouse and dependents in
which you were entitled to participate immediately prior to the Date of
Termination (or, if more favorable to you, the benefits provided under such
plans, on a plan by plan basis, in which you were entitled to participate
immediately prior to the change in control), provided that your continued
participation is possible under the general terms and provisions of such plans
(and any applicable funding media) and you continue to pay an amount equal to
your contribution as in effect prior to the change in control or your Date of
Termination, as applicable to the benefit provided under such plans for such
participation.  If, at the end of eighteen (18) months after the Termination
Date, you have not reached your normal retirement date and you have not
previously received or are not then receiving equivalent benefits from a new
employer, the Company shall arrange, at its sole cost and expense, to enable you
to convert your and your spouse's and dependents' coverage under such plans to
individual policies or programs upon the same terms as employees of the Company
may apply for such conversions.  Following your termination of employment, your
accrued benefits under the Company's Plans shall be paid pursuant to the terms
of such Plans.

8

--------------------------------------------------------------------------------



(vi)  If, within thirty-six (36) months after a change in control of the
Company, your employment by the Company shall be terminated (a) by the Company
other than for Cause, Disability, death or Retirement or (b) by you for Good
Reason, disability or retirement all stock options, shares of restricted stock
or other stock-based awards, in each case granted following January 1, 2007
pursuant to any stock-based incentive plan of the Company, that are then
outstanding and unvested in accordance with the terms and conditions of the
grant or award shall become fully vested upon the Date of Termination (and, in
the case of stock-options and similar awards, remain exercisable for the greater
of (I) the period remaining for exercise provided by the terms of each
applicable award or its related plan or (II) 90 days after the Date of
Termination or, if earlier, until they would have expired but for your
termination. If your employment by the Company shall be terminated on account of
Retirement, your stock options and similar awards will remain exercisable for
thirty-six (36) months after the Date of Termination or, if earlier, until they
would have expired but for your termination).


(vii)   Except as specifically provided in paragraph (v) above, the amount of
any payment provided for in this Section 5 shall not be reduced, offset or
subject to recovery by the Company by reason of any compensation earned by you
as the result of employment by another employer after the Date of Termination,
or otherwise.


(viii)  If, within thirty-six (36) months after a change in control of the
Company, your employment by the Company shall be terminated (a) by the Company
other than for Cause, Disability or Retirement or (b) by you for Good Reason,
then the Company shall provide you with reasonable outplacement services for the
period through the last day of the second calendar year following the calendar
year during which your termination of employment occurred.


           (ix)  Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its Affiliates) or any entity which
effectuates a change in control (or any of its affiliated entities) to you or
for your benefit (whether pursuant to the terms of this Agreement or otherwise,
but determined without regard to any additional payments required under this
Section 5(ix)) (the "Payments") would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by you with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), then
the Company shall pay to you (within thirty days from such determination) an
additional payment or payments (collectively, a "Gross-Up Payment") in an amount
such that after payment by you of all taxes (including any Excise Tax) imposed
upon the Gross-Up Payment, you retain an amount of the Gross-Up Payment equal to
the sum of (x) the Excise Tax imposed upon the Payments and (y) the product of
any deductions disallowed because of the inclusion of the Gross-up Payment in
your adjusted gross income and the highest applicable marginal rate of federal
income taxation for the


9

--------------------------------------------------------------------------------


calendar year in which the Gross-up Payment is to be made.  For purposes of
determining the amount of the Gross-up Payment, you shall be deemed to (i) pay
federal income taxes at the highest marginal rates of federal income taxation
for the calendar year in which the Gross-up Payment is to be made, (ii) pay
applicable state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-up Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes and (iii) have otherwise allowable deductions for
federal income tax purposes at least equal to the Gross-up Payment.  The receipt
of a Gross-Up Payment shall in no event be conditioned upon your termination of
employment or your receipt of any other benefits under this Agreement.
Notwithstanding the foregoing provisions of this Section 5(ix), if it shall be
determined that you are entitled to a Gross-Up Payment, but that the Payments
would not be subject to the Excise Tax if the Payments were reduced by an amount
that is less than the greater of (A) 5% of the portion of the Payments that
would be treated as parachute payments under Section 280G of the Code and (B)
$50,000, then the amounts payable to you under this Agreement shall be reduced
(but not below zero) to the maximum amount that could be paid to you without
giving rise to the Excise Tax (the Safe Harbor Cap), and no Gross-Up Payment
shall be made to you.  The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first the payments under Section 5(iv)(C),
unless an alternative method of reduction is elected by you.  For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced.  If the reduction of the
amounts payable hereunder would not result in a reduction of the Payments to the
Safe Harbor Cap, no amounts payable under this Agreement shall be reduced
pursuant to this provision.


Subject to the foregoing provisions of this Section 5(ix), all determinations
required to be made under this Section 5, including whether and when a Gross-Up
Payment or reduction to the Safe Harbor Cap is required, the amount of such
Gross-Up Payment or reduction to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the change in control (the "Accounting Firm") which shall provide detailed
supporting calculations both to the Company and you within fifteen (15) business
days of the receipt of notice from the Company or you that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
"Determination").  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the change
in control, the Company shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder).  All fees and
expenses of the Accounting Firm shall be borne solely by the Company and the
Company shall enter into any agreement requested by the Accounting Firm in
connection with the performance of the services hereunder.  The Gross-up Payment
under this Section 5(ix) with respect to any Payments shall be made no later
than thirty (30) days following such Payment.  If the Accounting Firm determines
that no Excise Tax is payable by you, it shall furnish you with a written
opinion to such effect, and to the effect that failure to report the Excise Tax,
if any, on your applicable federal income tax return will not result in the
imposition of a negligence or similar penalty.  The Determination by the
Accounting Firm shall be binding upon the Company and you.

10

--------------------------------------------------------------------------------



As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the Determination, it is possible that a Gross-Up Payment which will
not have been made by the Company should have been made ("Underpayment") or a
Gross-Up Payment is made by the Company which should not have been made
("Overpayment"), consistent with the calculations required to be made
hereunder.  In the event that you thereafter are required to make payment of any
Excise Tax or additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to you or for your benefit (but in any event no
later than by the end of your taxable year next following your taxable year in
which the Underpayment of Excise Tax is remitted).  In the event the amount of
the Gross-up Payment exceeds the amount necessary to reimburse you for your
Excise Tax, the Accounting Firm shall determine the amount of the Overpayment
that has been made and any such Overpayment (together with interest at the rate
provided in Section 1274(b)(2) of the Code) shall be promptly paid by you (but
only to the extent you have received a refund if the applicable Excise Tax has
been paid to the Internal Revenue Service) to or for the benefit of the
Company.  You shall cooperate, to the extent your expenses are reimbursed by the
Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax.


           (x)  To the extent you would otherwise be entitled to any payment
during the six months beginning on termination of your employment that would be
subject to the additional tax under Section 409A, (i) the payment will not be
made to you and instead will be made to a trust in compliance with Revenue
Procedure 92-64 (the "Rabbi Trust") and (ii) the payment, together with earnings
on it, will be paid to you on the earlier of the six-month anniversary of your
date of termination or your death or disability if you are a specified employee
(within the meaning of Section 409A of the Code (“Section 409A”) and as
determined pursuant to procedures established by the Company).  Similarly, to
the extent you would otherwise be entitled to any benefit (other than a payment)
during the six months beginning on termination of your employment that would be
subject to the Section 409A additional tax, the benefit will be delayed and will
begin being provided (together, if applicable, with an adjustment to compensate
you for the delay) on the earlier of the six-month anniversary of your date of
termination or your death or disability (within the meaning of Section 409A) if
you are a specified employee.


           The Company will bear all costs related to the establishment and
operation of the Rabbi Trust.  It is understood that the Rabbi Trust may also be
used for similar arrangements with other executives of the Company.


6.  
Obligations Following Termination of Employment.



 
           (i)  During your employment with the Company, and for a one year
period after your  employment terminates for any reason, your shall not, in any
manner, directly or indirectly (without the prior written consent of the
Company) Solicit anyone who is then an employee of the Company (or who was an
employee of the Company within the prior 12 months) to resign from the Company
or to apply for or accept employment with any other business or enterprise.  For
this purpose, “Solicit” means any direct or indirect communication of any kind,
regardless of who initiates it, that in any way invites, advises, encourages or
requests any person to take or refrain from taking any action.

11

--------------------------------------------------------------------------------



           (ii) During the term of this Agreement and following termination of
your employment for any reason, you shall not, in any manner, directly or
indirectly make or publish any statement (orally or in writing) that would
libel, slander, disparage, denigrate, ridicule or criticize the Company, any of
its affiliates or any of their employees, officers or directors.


           (iii)   You agree that you will cooperate (i) with the Company in the
defense of any legal claim involving any matter that arose during your
employment with the Company, and (ii) with all government authorities on matters
pertaining to any investigation, litigation or administrative proceeding
concerning the Company. The Company will reimburse you for any reasonable travel
and out of pocket expenses incurred by you in providing such cooperation.


7.  
Successors; Binding Agreement.



(i)  The Company will seek, by written request at least five (5) business days
prior to the time a Person becomes a Successor (as hereinafter defined), to have
such Person, by agreement in form and substance satisfactory to you, assent to
the fulfillment of the Company's obligations under this Agreement.  Failure of
such Person to furnish such assent by the later of (A) three (3) business days
prior to the time such Person becomes a Successor or (B) two (2) business days
after such Person receives a written request to so assent shall constitute Good
Reason for termination by you of your employment if a change in control of the
Company occurs or has occurred.  For purposes of this Agreement, "Successor"
shall mean any Person that succeeds to, or has the practical ability to control
(either immediately or with the passage of time), the Company's business
directly, by merger or consolidation, or indirectly, by purchase of the
Company's voting securities or otherwise.


(ii)  This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If you should die following your
termination of employment while any amount would still be payable to you
hereunder if you had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
your devisee, legatee or other designee or, if there be no such designee, to
your estate.


(iii)  For purposes of this Agreement, the "Company" shall include any
corporation or other entity which is the surviving or continuing entity in
respect of any merger, consolidation or form of business combination in which
the Company ceases to exist.


8.  Fees and Expenses; Mitigation.  (i) The Company shall reimburse you, on a
current basis upon receipt of reasonable written evidence of such fees and
expenses, for all legal fees and related expenses incurred by you in connection
with this Agreement (including claims under the First Horizon National
Corporation Directors and Executives Deferred Compensation Plan, or any
successor plan or plans thereto) following a change in control of the Company,
including, without limitation, (a) all such fees and expenses, if any, incurred
in contesting or disputing any termination of your employment or incurred by you
in seeking advice with respect to the matters set forth in Section 5(ix) hereof
or (b) your seeking to obtain or enforce any right or benefit provided by this
Agreement, in each case, regardless of whether or not your claim is upheld by a
court of competent jurisdiction; provided, however, you shall be required to
repay any such amounts to the Company to the extent that a court issues a final
and non-appealable order setting forth the determination that the position taken
by you was frivolous or advanced by you in bad faith. The amount of
reimbursement for fees and expenses for which you may be reimbursed during a
calendar year shall not affect the amount of fees and expenses for which you are
eligible for reimbursement in any other calendar year.  Your right to
reimbursement for fees and expenses is not subject to liquidation or exchange
for another benefit.

12

--------------------------------------------------------------------------------



(ii)  You shall not be required to mitigate the amount of any payment the
Company becomes obligated to make to you in connection with this Agreement, by
seeking other employment or otherwise.


9.  Taxes.  All payments to be made to you under this Agreement will be subject
to required withholding of federal, state and local income and employment taxes.


10.  Survival.  The respective obligations of, and benefits afforded to, the
Company and you as provided in Sections 5, 7(ii), 8, 9, 14 and 15 of this
Agreement shall survive termination of this Agreement.


11.  Notice.  (i)  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed, in the
case of the Company, to the address set forth on the first page of this
Agreement or, in the case of the undersigned employee, to the address set forth
below his signature, provided that all notices to the Company shall be directed
to the attention of the Chairman of the Board, Chief Executive Officer or
President of the Company, with a copy to the Secretary of the Company, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.


(ii)  A written notice of your Date of Termination by the Company or you, as the
case may be, to the other, shall (i) indicate the specific termination provision
in this Agreement relied upon, (ii) to the extent applicable, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated and (iii)
specify the termination date (which date shall be not less than fifteen (15)
(thirty (30), if termination is by the Company for Disability) nor more than
sixty (60) days after the giving of such notice).  The failure by you or the
Company to set forth in such notice any fact or circumstance which contributes
to a showing of Good Reason or Cause shall not waive any right you or the
Company have hereunder or preclude you or the Company from asserting such fact
or circumstance in enforcing your or the Company's rights hereunder.

13

--------------------------------------------------------------------------------



12.  Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and, on behalf of the Company, by the Chairman of the
Board, Chief Executive Officer or President of the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Tennessee.


13.  Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


14.  Employee's Commitment.  You agree that subsequent to your period of
employment with the Company, you will not at any time communicate or disclose to
any unauthorized person, without the written consent of the Company, any
proprietary processes of the Company or any Affiliate or other confidential
information concerning their business, affairs, products, suppliers or customers
which, if disclosed, would have a material adverse effect upon the business or
operations of the Company and its Affiliates, taken as a whole; it being
understood, however, that the obligations under this Section 14 shall not apply
to the extent that the aforesaid matters (a) are disclosed in circumstances
where you are legally required to do so or (b) become generally known to and
available for use by the public otherwise than by your wrongful act or omission.


15.  Related Agreements.  To the extent that any provision of any other
agreement between the Company or any of its Subsidiaries and you shall limit,
qualify or be inconsistent with any provision of this Agreement, then for
purposes of this Agreement, while the same shall remain in force, the provision
of this Agreement shall control and such provision of such other agreement shall
be deemed to have been superseded, and to be of no force or effect, as if such
other agreement had been formally amended to the extent necessary to accomplish
such purpose.  Moreover, the benefits provided under this Agreement shall offset
any and all benefits provided under any severance plan, program or similar
arrangement (including any severance provisions of any employment agreement) of
the Company and its Subsidiaries.


           The Company will not take any action that would expose any payment or
benefit to you under this Agreement or under any plan, arrangement or other
agreement to the additional tax of Section 409A, unless (i) the Company is
obligated to take the action under an agreement, plan or arrangement to which
you are a party, (ii) you request the action, (iii) the Company advises you in
writing that the action may result in the imposition of the additional tax and
(iv) you subsequently request the action in a writing that acknowledges you will
be responsible for any effect of the action under Section 409A.  The Company
will hold you harmless for any action it may take in violation of this
paragraph.


           It is our intention that the benefits and rights to which you could
become entitled in connection with termination of employment covered under this
Agreement comply with Section 409A.  If you or the Company believes, at any
time, that any of such benefit or right does not comply, it will promptly advise
the other and will negotiate reasonably and in good faith to amend the terms of
such arrangement such that it complies (with the most limited possible economic
effect on you and on the Company).

14

--------------------------------------------------------------------------------



16.  Employment.  Employment with the Company for purposes of this Agreement
shall include employment with any of its Subsidiaries or with any entity which
directly or indirectly beneficially owns more than 50% of the voting securities
of the Company ("Parent").


17.  Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 

15

--------------------------------------------------------------------------------



If this letter correctly sets forth our agreement on the subject matter hereof,
kindly signand return to the Company the enclosed copy of this letter which will
then constitute ouragreement on this subject.


Sincerely,



FIRST HORIZON NATIONAL CORPORATION


By _______________________________________
Name:  Kenneth R. Bottoms
Title:     Manager – Total Rewards




Agreed to this __  day
of                                                       , 200___.
 
_______________________________
(insert full name)




Home Address:
_______________________________
_______________________________
_______________________________
 


Title:
_______________________________

16
 





